Citation Nr: 0632105	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees, secondary to service-connected low back 
disability. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had over 20 years of active service prior to her 
retirement in February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001  rating decision.  In November 2003, 
the Board remanded for further development. 


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the knees is 
not etiologically related to her service-connected low back 
disability.  

2.  The veteran is not precluded from securing or following a 
substantially gainful occupation due solely to service-
connected disability.

  
CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was not 
proximately due to or the result of the service-connected low 
back disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

2.  The criteria for the award of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2004 and April 
2005.  The RO specifically informed the veteran of the 
evidence required to substantiate her claims, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, that she should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on her behalf, and to submit any evidence in 
her possession pertaining to her claims.  Therefore, the 
Board finds that she was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains medical records, as well as VA examination reports 
and a vocational evaluation report.  In addition, neither the 
veteran nor her representative has identified any additional 
pertinent evidence that could be obtained to substantiate her 
claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

1.  Service connection for degenerative joint disease of the 
knees, secondary to service-connected low back disability.

The record does not show and the veteran does not contend 
that her bilateral knee disability is related to her period 
of active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Rather, she claims that her knee disability was 
caused by her service-connected back disability.  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability. 
38 C.F.R. §§ 3.303, 3.310.

In this case, there is competent evidence that the veteran 
has degenerative joint disease of the knees.  Medical records 
as well as the April 2005 VA examination report confirm this 
diagnosis.

The veteran is service-connected for limitation of motion of 
the lumbar spine due to lumbosacral strain with history of 
sacroilitis and idiopathic calcification of right L5-S1, 
rated at 40 percent disabling.  The issue is, therefore, 
whether the veteran's current degenerative joint disease of 
the knees was either caused or aggravated by her service-
connected low back disability.  The April 2005 VA examination 
was specifically requested to address this relationship.  
While the examiner noted an impression of bilateral 
degenerative joint disease of the knees which precluded the 
veteran from full time employment at this time, she noted 
that the veteran's back problems did not cause her knee 
problems.  The examiner further added that "it is less 
likely as not that the veteran's bilateral knee disability is 
related to her service-connected low back disability."  
There is no other opinion which relates that current knee 
disability was caused or aggravated by her low back 
disability.  Accordingly, service connection for degenerative 
joint disease of the knees, secondary to service-connected 
low back disability, is not warranted.     

While the veteran has suggested that her current knee 
disability is related to her service-connected low back 
disability, as a layperson, she has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's current degenerative joint disease of the 
knees is due to or the result of the veteran's service-
connected low back disability.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to TDIU.

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities. If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

The veteran does not meet the schedular requirements for 
consideration of a TDIU as her combined disability evaluation 
is less than 70 percent.  She is service-connected for 
limitation of motion of the lumbar spine due to lumbosacral 
strain with history of sacroilitis and idiopathic 
calcification of right L5-S1, rated at 40 percent disabling; 
residuals of hallux valgus surgeries bilateral great toes and 
fifth toes, rated as 10 percent disabling; and chronic 
vaginitis, rated as non-compensable.  As her total disability 
evaluation is only 50 percent, she fails to the meet the 
percentage requirements of 4.16(a).

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including her employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on her service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including her disability, her education, and her employment 
history when determining if she is unable to work.

According to a Vocational Evaluation Report dated in 
September 1999, the veteran has a Bachelor's Degree in 
business administration, in addition to an Associate's Degree 
in music.  The evaluator noted that the veteran lacked 
current skills for employment in these areas as she received 
her degrees more than 15 years ago.  The veteran reported no 
post-military employment history as she took care of her 
brother and mother.  Additionally, she indicated that due to 
her back disability, she was dependent on her sister for help 
in household functions and driving.  The veteran further 
stated that she could not go shopping, perform heavy lifting, 
and could not tolerate sitting, standing, or walking for 
prolonged periods.  

The September 1999 evaluator noted that vocational challenges 
included the veteran's physical limitations associated with 
both her service and non-service connected disabilities, 
overall low average aptitudes, low finger and manual 
dexterity, emotional issues with obsessive compulsive 
disorder, lack of civilian work history, and dependence on 
others for transportation needs.  The veteran's assets were 
her post-secondary training, good achievement scores in 
reading and spelling, average intellectual functioning, 
punctuality, and cooperative attitude.  The evaluator 
concluded that competitive employment did not appear to be a 
feasible goal for the veteran at the time as most employment 
activities would probably aggravate her pain and discomfort.  
In light of the veteran's medical problems and long period of 
unemployment, the evaluator noted that the veteran would 
benefit from a personal work adjustment program.  The program 
may be able to assist the veteran in gradually increasing her 
physical endurance/tolerance and confidence before attempting 
to enter the competitive work force.

The record also contains the April 2005 VA examination report 
which noted that the veteran was precluded from full time 
employment at this time due to an upcoming replacement left 
knee surgery.  The examiner also stated that the veteran was 
not employable due to a combination of her knee and back 
problems.       

Based upon the evidence in the record, the Board finds that a 
referral for extra-schedular consideration is not warranted.  
While the veteran's service-connected disabilities definitely 
affect her ability to work, they are not the only factors in 
her unemployment status.  Her non-service connected 
disabilities (knee disability) and her lack of work 
experience since service discharge were cited by the 
September 1999 evaluator as affecting her ability to be 
employed.  As indicated by the September 1999 vocational 
evaluator, a personal work adjustment program could assist 
the veteran's transition into the work force.  Additionally, 
while she lacks work experience, the veteran is educated.  
With her assets described above and a work adjustment 
program, she may be able to secure employment.  The April 
2005 VA examiner included an opinion that the veteran is 
unemployable due to a combination of service-connected and 
nonservice-connected disability.  This opinion is in line 
with the VA examination report of December 2000 which 
concluded that she was 50% disabled from degenerative joint 
disease and 100% unemployable due to arthritis and obesity.  
In other words, her service-connected disability is a factor 
in her unemployability, but she is not shown to be 
unemployable due to service-connected disability alone.  

The RO determined that the veteran was not unemployable due 
to her service-connected disabilities and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER


Service connection for degenerative joint disease of the 
knees, secondary to service-connected low back disability, is 
denied. 

Entitlement to a disability rating based on individual 
unemployability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


